Per Curiam. On September 9, 1997, the movant, Altricia Muhammad, moved this court pro se for a rule on the clerk. In the motion, she referred to her indigency status and prayed that this court “docket” her appeal and appoint counsel to represent her. By per curiam order dated December 11, 1997, we granted her motion for rule on the clerk and declared that it was trial counsel’s obligation to perfect the appeal. We directed that trial counsel appear before us and show cause why he should not be held in contempt for his delay in doing so. Trial counsel pled guilty to contempt and was fined. Muhammad now has filed a motion seeking clarification of her indigency status and her appeal. In support of her motion, she has filed an affidavit to proceed informa pauperis.  Muhammad’s affidavit meets our criteria for indigency status, and we declare her to be indigent for purposes of this appeal. With respect to her appeal, we treat her request that her appeal proceed as a petition for writ of certiorari to the court reporter, and we grant the writ and direct that the court reporter prepare a transcript of the trial in this case for appeal and that the record in this case be filed with the clerk of this court within 60 days from the date of this per curiam order. An appropriate briefing schedule will then be set by the clerk of this court.